Title: From George Washington to Charles Pettit, 14 October 1787
From: Washington, George
To: Pettit, Charles



Sir,
Mount Vernon October 14th 1787.

The enclosed ought to have accompanied the letter and the box by Capt. Ellwood. That it did not was an omission.
In addition to the Plates there written for, let me request two others; th[r]ee feet nine each square, I want them for a Green house and would have quite plain and full as thick as they are

usually cast for Chimney backs. I am Sir, Yr Most Obed. Servant

G. Washington

